Case 18-17999-amc         Doc 53    Filed 11/06/19 Entered 11/06/19 10:26:35          Desc Main
                                    Document     Page 1 of 4



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                              PHILADELPHIA DIVISION

 In re:
                                                             Bankruptcy No. 18-17999-amc
 Vivian Woodbury
        Debtor
                                                             Chapter 13
 Reverse Mortgage Solutions, Inc., as Servicer for Liberty
 Home Equity Solutions, Inc. (fka Genworth Financial         Hearing Date: December 3, 2019
 Home Equity Access, Inc.)                                   Hearing Time: 11:00 a.m.
       Movant                                                Location: Courtroom #4
 v.                                                          900 Market Street
 Vivian Woodbury                                             Philadelphia, PA 19107
        Debtor/Respondent

 William C. Miller, Esquire
       Trustee/Respondent


 REVERSE MORTGAGE SOLUTIONS, INC., AS SERVICER FOR LIBERTY HOME
   EQUITY SOLUTIONS, INC. (FKA GENWORTH FINANCIAL HOME EQUITY
    ACCESS, INC.)’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY


          Secured Creditor, Reverse Mortgage Solutions, Inc., as Servicer for Liberty Home Equity

Solutions, Inc. (fka Genworth Financial Home Equity Access, Inc.) by and through the

undersigned counsel, hereby moves this Court, pursuant to 11 U.S.C. § 362(d), for a

modification of the automatic stay provisions for cause, and, in support thereof, states the

following:

   1. Debtor, Vivian Woodbury, (“Debtor”), filed a voluntary petition pursuant to Chapter 13

of the United States Bankruptcy Code on December 3, 2018.

   2. Jurisdiction of this cause is granted to the Bankruptcy Court pursuant to 28 U.S.C. §

          1334,

11 U.S.C. § 362(d), Fed. R. Bankr. P. 4001(a), and all other applicable rules and statutes

affecting the jurisdiction of the Bankruptcy Courts generally.


                                                                                       18-17999-amc
                                                                                               MFR
Case 18-17999-amc         Doc 53     Filed 11/06/19 Entered 11/06/19 10:26:35          Desc Main
                                     Document     Page 2 of 4




    3.        On April 24, 2009, Vivian Woodbury executed and delivered an Adjustable Rate

Home Equity Conversion Note (“Note”) with a maximum principal amount up $150,000.00. A

true and correct copy of the Note is attached hereto as Exhibit “A.”

    4. The Note was secured by a Reverse Mortgage (“Mortgage”), which was recorded on

May 11, 2009 as Instrument Number 52061871 of the Public Records of the City of

Philadelphia, Pennsylvania. A true and correct copy of the Mortgage is attached hereto as

Exhibit “B.”

    5.        The Mortgage was secured as a lien against the property located at 6320 Cherokee

Street, Philadelphia, PA 19144, (“the Property”).

    6. Based upon the Debtor’s Amended Chapter 13 Plan (Docket No. 44), the pre-petition

arrearage is being paid through the Plan. A true and correct copy of the Amended Chapter 13

Plan is attached hereto as Exhibit “C”

    7. Although there are no regular monthly payments due on a Reverse Mortgage, the debtor

         is

required to maintain property taxes and insurance.

    8. As of October 9, 2019, Debtor has failed to make post-petition property tax payments in

         the amount of $1,819.29.

    9. Secured Creditor paid them on August 29, 2019. See Exhibit “D”

    10. Thus, Debtor’s post-petition arrearage totaled the sum of $1,819.29.

    11. Under Section 362(d)(1) of the Code, the Court shall grant relief from the automatic stay

for “cause” which includes a lack of adequate protection of an interest in property. Sufficient

“cause” for relief from the stay under Section 362(d)(1) is established where a debtor has failed

                                                                                        18-17999-amc
                                                                                                MFR
Case 18-17999-amc         Doc 53    Filed 11/06/19 Entered 11/06/19 10:26:35              Desc Main
                                    Document     Page 3 of 4



to make installment payments or payments due under a court-approved plan, on a secured debt,

or where the Debtor(s) have no assets or equity in the Mortgaged Property.

   12. As set forth herein, Debtor has defaulted on her secured obligation as she has failed to

make the required tax payments.

   13. As a result, cause exists pursuant to 11 U.S.C. § 362(d) of the Code for this Honorable

Court to grant relief from the automatic stay to allow Reverse Mortgage Solutions, Inc., as

Servicer for Liberty Home Equity Solutions, Inc. (fka Genworth Financial Home Equity Access,

Inc.), its successor and/or assigns to pursue its state court remedies, including the filing of a

foreclosure action.

   14. Additionally, once the stay is terminated, the Debtor will have minimal motivation to

insure, preserve, or protect the collateral; therefore, Secured Creditor requests that the Court

waive the 14-day stay period imposed by Fed.R.Bankr.P. 4001(a)(3).




       WHEREFORE, Secured Creditor, prays this Honorable Court enter an order modifying

the automatic stay under 11 U.S.C. § 362(d) to permit Reverse Mortgage Solutions, Inc., as

Servicer for Liberty Home Equity Solutions, Inc. (fka Genworth Financial Home Equity Access,

Inc.), to take any and all steps necessary to exercise any and all rights it may have in the

collateral described herein, to gain possession of said collateral, to seek recovery of its




                                                                                              18-17999-amc
                                                                                                      MFR
Case 18-17999-amc       Doc 53   Filed 11/06/19 Entered 11/06/19 10:26:35         Desc Main
                                 Document     Page 4 of 4



reasonable attorneys’ fees and costs incurred in this proceeding, to waive the 14-day stay

imposed by Fed.R.Bankr.P. 4001(a)(3), and for any such further relief as this Honorable Court

deems just and appropriate.

                                                  Respectfully Submitted,

                                                  Robertson, Anschutz & Schneid, P.L.
                                                  6409 Congress Ave., Suite 100
                                                  Boca Raton, FL 33487
                                                  Phone: 470-321-7112 x 221
                                                  Fax: 404-393-1425

                                                  By: /s/ Kevin Buttery
                                                  Kevin M. Buttery Esquire
                                                  Bar ID: 319438
                                                  Email: kbuttery@rascrane.com




                                                                                   18-17999-amc
                                                                                           MFR
